— Petition dated June 12, 1984, dismissed, sua sponte, without costs. Since a decision has been rendered by respondent Justice Toracca on the motion for a preliminary injunction, so much of the petition as seeks to compel the rendering of a decision on the motion must be dismissed as moot. The remainder of the petition seeks to vacate a decision of respondent Justice Hughes dated May 30, 1984 and an order dated June 9,1984 which granted summary judgment against petitioner in an action commenced by the State of New York against it seeking an injunction and other relief. Since petitioner has an adequate remedy at law by way of appeal, this portion of the petition must also be dismissed (CPLR 7801, subd 1; Matter of Jemzura v Lee, 38 AD2d 865). Kane, J. P., Main, Casey, Weiss and Mikoll, JJ., concur.